Citation Nr: 1015979	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 
2004 for the 40 percent evaluation for bladder incontinence 
and an effective date earlier than January 16, 2007 for the 
60 percent evaluation for bladder incontinence.

2.  Entitlement to an effective date earlier than January 16, 
2007 for the 60 percent evaluation for bowel incontinence.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In a July 2001 rating decision, the RO granted entitlement to 
secondary service connection for bladder and bowel 
incontinence, awarding 20 and 10 percent evaluations, 
respectively, effective from October 18, 1984, the date upon 
which the RO determined chronic compensable bladder and bowel 
incontinence was established.  The Veteran was informed of 
that determination and his appeal rights in an August 2001 
letter; he did not appeal the decision and it is now final.  
38 C.F.R. §§ 20.302, 20.1103.  

In January 2007, the Veteran filed a request for increased 
ratings for his bladder and bowel disabilities.  In a June 
2007 rating decision, the RO increased the bladder disability 
rating to 40 percent, effective April 13, 2004, and 60 
percent, effective January 16, 2007; and RO increased the 
bowel disability rating to 60 percent, effective January 16, 
2007.  

In October 2007, the Veteran filed a notice of disagreement 
(NOD) with respect to the effective dates only.  In a January 
2008 rating decision, the RO characterized the issue as 
"Earlier Effective Dates for Both Bowel and Bladder 
Incontinence, currently October 18, 1984" and denied the 
claims.  The Veteran's timely filed NOD contains the 
following statement:  "All I wanted was to have my increases 
to be good to 1984[;] bladder 40% to 60%[;] bowels 10% to 
60%."  In an August 2008 supplemental statement of the case, 
the RO correctly characterized the issues on appeal as set 
forth in the issue statement.  

In an April 2009 rating decision, the RO increased the bowel 
disability rating to 100 percent, effective December 9, 2008, 
and continued the 60 percent rating for the bladder 
disability.  

It is unclear whether the Veteran is alleging clear and 
unmistakable error (CUE) in the July 2001 decision.  Clearly, 
the January 2008 characterization of the issue confused the 
Veteran.  The issue of CUE has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for clarification and appropriate 
action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed three VA Form 9s within one year of the 
January 2008 rating decision.  On the most recent Form 9, 
which was filed in November 2008, the Veteran requested a 
hearing before a Veterans Law Judge (VLJ) at the RO.  Because 
the RO schedules the hearings between the RO and the Board, a 
remand of this matter to the RO is necessary.  Moreover, the 
RO must, consistent with its duty to assist the Veteran in 
substantiating his claims, fully inform him of the various 
Board hearing options, to include holding a hearing via 
videoconference from the RO.

There appears to be some question as to the Veteran's current 
representative in this case.  In January 2008, the Veteran 
submitted a Form 21-22 appointing the Texas Veterans 
Commission (TVC) as his representative.  In December 2008, 
the RO received a correspondence from the Veteran, which 
states: "I am releasing Texas Veterans Commission from the 
POA."  Thereafter, in February 2010, the TVC submitted a 
motion to advance on the docket.  Clarification of 
representation is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)


1.	Contact the Veteran to ascertain his 
intentions regarding representation.  
He should be advised that the VA Form 
21-22 showing that the TVC represents 
him has been revoked.  If he wishes to 
be represented by TVC, request that he 
submit a properly executed VA Form 21-
22.

2.	Inform the Veteran of all options for 
conducting a hearing before the Board.  
Schedule the Veteran for a Travel Board 
hearing, or alternative form of Board 
hearing.  After the hearing is 
conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

